Exhibit 10.9

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

EXECUTED by the parties hereto as of the 29th day of December, 2011.

 

AMONG:   

VITRAN CORPORATION INC. and VITRAN EXPRESS CANADA INC.,

as Canadian Borrowers

   (the “Canadian Borrowers”) AND:    VITRAN CORPORATION, VITRAN EXPRESS, INC.,
LAS VEGAS/L.A. EXPRESS, INC., VITRAN LOGISTICS CORP., VITRAN LOGISTICS, INC.,
SHORTHAUL TRANSPORT CORPORATION and MIDWEST SUPPLY CHAIN, INC., as U.S.
Borrowers    (collectively, the “U.S. Borrowers”) AND:    THE CANADIAN
BORROWERS, THE U.S. BORROWERS, CAN-AM LOGISTICS INC., VITRAN LOGISTICS LIMITED,
EXPEDITEUR T.W. LTEE, 1098304 ONTARIO INC., DONEY HOLDINGS INC., ROUT-WAY
EXPRESS LINES LTD./LES SERVICE ROUTIERS EXPRESS ROUT LTEE, 1277050 ALBERTA INC.,
SOUTHERN EXPRESS LINES OF ONTARIO LIMITED, VITRAN ENVIRONMENTAL SYSTEMS INC.,
0772703 B.C. LTD. and 1833660 ONTARIO INC., as Guarantors    (collectively, the
“Guarantors”) AND:    JPMORGAN CHASE BANK, N.A., as Administrative Agent    (the
“Agent”) AND:    EACH OF THE FINANCIAL INSTITUTIONS PARTY HERETO CONSTITUTING
REQUIRED LENDERS (as such term is defined in the Credit Agreement (as defined
below)), as Required Lenders    (collectively the “Required Lenders”)

WHEREAS the Borrower, the Guarantors, the Agent and the other Persons signatory
thereto have entered into a Credit Agreement dated as of November 30, 2011
(including all annexes, exhibits and schedules thereto, as the same has been or
may be amended, modified, restated, supplemented or replaced from time to time,
the “Credit Agreement”);

AND WHEREAS the parties hereto have agreed to amend certain provisions of the
Credit Agreement, but, only to the extent and subject to the limitations set
forth in this First Amendment to Credit Agreement (hereinafter this “Amendment
Agreement”) and without prejudice to the Agent’s and the Secured Parties’ other
rights;

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I – INTERPRETATION

 

1.1 All capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement (including, as
the case may be, as amended by the terms of this Amendment Agreement).

ARTICLE II – AMENDMENTS

 

2.1 As of the Amendment Effective Date, the defined term “Aggregate
Availability” appearing in Section 1.1 of the Credit Agreement is hereby amended
by deleting the following therefrom:

“(excluding the aggregate undrawn amount of each outstanding Letter of Credit
issued on behalf of the U.S. Loan Parties or the Canadian Loan Parties and
backed by the EDC Guarantee).”.

 

2.2 As of the Amendment Effective Date, the defined term “Canadian Availability”
appearing in Section 1.1 of the Credit Agreement is hereby amended by deleting
the following therefrom:

“(excluding the aggregate undrawn amount of each outstanding Letter of Credit
issued on behalf of the Canadian Loan Parties and backed by the EDC
Guarantee).”.

 

2.3 As of the Amendment Effective Date, the defined term “Canadian Secured
Obligations” appearing in Section 1.1 of the Credit Agreement is hereby deleted
in its entirety and substituted by the following:

““Canadian Secured Obligations” means all Canadian Obligations, together with
all (a) Banking Services Obligations of the Canadian Loan Parties, (b) Swap
Obligations of the Canadian Loan Parties, (c) EDC LC Facility Obligations of the
Canadian Loan Parties, and (d) obligations of the Canadian Borrowers under the
Overdraft Accommodations plus all interest and other amounts payable in
connection therewith, in each case owing to one or more Canadian Lenders or
their respective Affiliates. Obligations owing to one or more Canadian Lenders
or their respective Affiliates under clauses (a) and (b) above shall only be
considered Secured Obligations to the extent such Canadian Lenders or their
respective Affiliates have complied with Section 2.22; provided that promptly
after any transaction relating to such Swap Obligation is executed, the Canadian
Lender or Affiliate of a Canadian Lender party thereto (other than JPMorgan or
its Affiliates) shall have delivered written notice to the Administrative Agent
that such a transaction has been entered into and that it constitutes a Canadian
Secured Obligation entitled to the benefits of the Collateral Documents in
favour of the Canadian Lender Parties.”.

 

2.4 As of the Amendment Effective Date, the defined term “Commercial LC
Exposure” appearing in Section 1.1 of the Credit Agreement is hereby amended by
inserting the following sentence at the end thereof:

“For greater certainty, Commercial LC Exposure shall not include any EDC LC
Facility Exposure.”.



--------------------------------------------------------------------------------

2.5 As of the Amendment Effective Date, the defined term “EDC Guarantee”
appearing in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and substituted by the following:

““EDC Guarantee” means the Account Performance Security Guarantee – Certificate
of Cover dated June 27, 2011 by and among Export Development Canada and JPMorgan
Chase Bank, N.A., as amended and replaced by the Account Performance Security
Guarantee – Certificate of Cover dated November 30, 2011 among the foregoing
parties, and as further amended and replaced by Account Performance Security
Guarantee – Certificate of Cover dated December     , 2011.”.

 

2.6 As of the Amendment Effective Date, the defined term “EDC LC Facility” is
hereby added in Section 1.1 of the Credit Agreement in alphabetical order with
the following meaning:

““EDC LC Facility” has the meaning assigned to such term in Section 2.24.”.

 

2.7 As of the Amendment Effective Date, the defined term “EDC LC Facility
Exposure” is hereby added in Section 1.1 of the Credit Agreement in alphabetical
order with the following meaning:

““EDC LC Facility Exposure” means, at any time, the sum of the Commercial LC
Exposure and the Standby LC Exposure of each Borrower under the EDC LC Facility.
The EDC LC Facility Exposure of any EDC LC Lender at any time shall be its pro
rata share of the total EDC LC Facility Exposure at such time.”.

 

2.8 As of the Amendment Effective Date, the defined term “EDC LC Facility
Obligations” is hereby added in Section 1.1 of the Credit Agreement in
alphabetical order with the following meaning:

““EDC LC Facility Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under the EDC LC Facility.”.

 

2.9 As of the Amendment Effective Date, the defined term “EDC LC Lenders” is
hereby added in Section 1.1 of the Credit Agreement in alphabetical order with
the following meaning:

““EDC LC Lenders” has the meaning assigned to such term in Section 2.24.”.

 

2.10 As of the Amendment Effective Date, the defined term “Indebtedness”
appearing in Section 1.1 of the Credit Agreement is hereby amended as follows:

 

  (i) by inserting “, (m) all EDC LC Facility Obligations of such Person”
immediately after the reference to “(l) all Swap Obligations of such Person,” in
the fifteenth line thereof; and



--------------------------------------------------------------------------------

  (ii) deleting the reference to “(m)” therein before the reference to “any
other Off-Balance Sheet Liability of such Person” and substituting “(n)”
therefor.

 

2.11 As of the Amendment Effective Date, the defined term “LC Disbursement”
appearing in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:

““LC Disbursement” means a payment made by the Issuing Bank or the
Administrative Agent (with regards to the EDC LC Facility) pursuant to a Letter
of Credit.”.

 

2.12 As of the Amendment Effective Date, the defined term “Lender Parties”
appearing in Section 1.1 of the Credit Agreement is hereby amended by inserting
“, Letters of Credit under the EDC LC Facility” immediately after the reference
to “Swap Agreements” therein.

 

2.13 As of the Amendment Effective Date, the defined term “Letter of Credit”
appearing in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:

““Letter of Credit” means any letter of credit or similar instrument (including
a bank guarantee) acceptable to the Administrative Agent and the applicable
Issuing Bank, where applicable, issued pursuant to this Agreement.”.

 

2.14 As of the Amendment Effective Date, the defined term “Standby LC Exposure”
appearing in Section 1.1 of the Credit Agreement is hereby amended by inserting
the following sentence at the end thereof:

“For greater certainty, Standby LC Exposure does not include any EDC LC Facility
Exposure.”.

 

2.15 As of the Amendment Effective Date, the defined term “U.S. Availability”
appearing in Section 1.1 of the Credit Agreement is hereby amended by deleting
the following therefrom:

“(excluding the aggregate undrawn amount of each outstanding Letter of Credit
issued on behalf of the U.S. Loan Parties and backed by the EDC Guarantee).”.

 

2.16 As of the Amendment Effective Date, the defined term “U.S. Secured
Obligations” appearing in Section 1.1 of the Credit Agreement is hereby deleted
in its entirety and substituted by the following:

““U.S. Secured Obligations” means all U.S. Obligations, together with all
(a) Banking Services Obligations of the U.S. Loan Parties, (b) Swap Obligations
of the U.S. Loan Parties, and (c) EDC LC Facility Obligations of the U.S. Loan
Parties, in each case owing to one or more U.S. Lenders or their respective
Affiliates. Obligations owing to one or more U.S. Lenders or their respective
Affiliates under clauses (a) and (b) above shall only be considered U.S. Secured



--------------------------------------------------------------------------------

Obligations to the extent such U.S. Lenders or their respective Affiliates have
complied with Section 2.22; provided that promptly after any transaction
relating to such Swap Obligation is executed, the U.S. Lender or Affiliate of a
U.S. Lender party thereto (other than JPMorgan or its Affiliates) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a U.S. Secured Obligation entitled to
the benefits of the Collateral Documents in favour of the U.S. Lender Parties.”.

 

2.17 As of the Amendment Effective Date, subsection 2.5(h)(iii) is deleted in
its entirety and substituted by the following:

“(iii) The Overdraft Accommodations plus all interest thereon and other amounts
payable in connection therewith shall be secured by the Administrative Agent’s
Liens in and to the Collateral and shall constitute Canadian Secured Obligations
hereunder.”.

 

2.18 As of the Amendment Effective Date, subsection 2.6(a) of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:

“For greater certainty, all Letters of Credit issued by the Administrative Agent
pursuant to EDC LC Facility shall not be subject to the terms of this
Section 2.6 but shall instead be subject to the terms of Section 2.24.”.

 

2.19 As of the Amendment Effective Date, subsection 2.6(b) of the Credit
Agreement is hereby amended as follows:

 

  (i) by deleting the following, in its entirety, from subparagraph 2.6(b)(i):

“(with respect to Letters of Credit issued hereunder and not supported by the
EDC Guarantee) plus $12,186,723 (with respect to Letters of Credit issued
hereunder and supported by the EDC Guarantee)”; and

 

  (ii) by deleting the following, in its entirety, from subparagraph 2.6(b)(ii)

“(with respect to Letters of Credit issued hereunder and not supported by the
EDC Guarantee) plus $1,000,000 (with respect to Letters of Credit issued
hereunder and supported by the EDC Guarantee)”.

 

2.20 As of the Amendment Effective Date, subsection 2.6(e) of the Credit
Agreement is hereby amended by deleting “or any payment by Export Development
Canada pursuant to the EDC Guarantee” in the eleventh and twelfth to last lines
thereof.

 

2.21 As of the Amendment Effective Date, subsection 2.9(a) of the Credit
Agreement is hereby amended by deleting the last sentence thereof and
substituting the following therefor:

“For clarification, all U.S. Commitments and Canadian Commitments, as
sub-facilities of the Revolving Commitments, and all commitments under the EDC
LC Facility shall terminate upon the termination of the Revolving Commitments.”.



--------------------------------------------------------------------------------

2.22 As of the Amendment Effective Date, the Credit Agreement is hereby amended
by inserting the following subsection 2.12(e) immediately after subsection
2.12(d) thereof:

“(e) The Borrowers agree to pay to the Administrative Agent for the account of
each EDC LC Lender a participation fee with respect to its participations in
Letters of Credit issued under the EDC LC Facility, which shall accrue at
0.625% per annum on the average daily amount of such Lender’s applicable EDC LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such EDC LC Lender ceases to have any EDC LC
Exposure. In addition, each Borrower agrees to pay to the Administrative Agent
with respect to each Letter of Credit issued for the account of such Borrower
under the EDC LC Facility by the Administrative Agent a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
EDC LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any EDC LC Exposure, as well as the
Administrative Agent’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of each calendar month shall be payable on the first Business Day
of each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Administrative Agent
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.

 

2.23 As of the Amendment Effective Date, subsection 2.18(a) of the Credit
Agreement is hereby amended as follows:

 

  (i) by inserting “(other than Letters of Credit issued under the EDC LC
Facility)” immediately after “… Canadian Letter of Credit” in the third line of
subsection (i) thereof; and

 

  (ii) by inserting “, 2.24” immediately after the reference to “2.17” in
subsection (iii) thereof.

 

2.24 As of the Amendment Effective Date, subsection 2.18(b) of the Credit
Agreement is hereby amended as follows:

 

  (i) by inserting “other than unreimbursed LC Disbursements relating to Letters
of Credit issued under the EDC LC Facility” at the very end after “… prepay
unreimbursed LC Disbursements” in paragraph “fifth” thereof;



--------------------------------------------------------------------------------

  (ii) by inserting “and EDC LC Facility Obligations” immediately after “…
Administrative Agent pursuant to Section 2.22)” in paragraph “seventh” thereof;

 

  (iii) by removing the reference to “and” immediately before the reference to
paragraph “eighth” therein; and

 

  (iv) by inserting the following immediately after paragraph “eighth” thereof
“, and ninth, to pay any other Secured Obligations due to Royal Bank of Canada,
under the Overdraft Accommodations, by the Borrowers.”

 

2.25 As of the Amendment Effective Date, the Credit Agreement is hereby amended
by inserting the following “Section 2.24” immediately after “Section 2.23”
thereof:

“2.24 EDC LC Facility.

 

  (a) General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit
(denominated in dollars in the case of U.S. Letters of Credit and denominated in
either dollars or Canadian Dollars in the case of Canadian Letters of Credit)
backed and supported by the EDC Guarantee for its own account or for the account
of another Borrower (for themselves or for the benefit of a Loan Party), in a
form reasonably acceptable to the Administrative Agent, at any time and from
time to time during the Availability Period (the “EDC LC Facility”). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrowers to, or entered into by the Borrowers
with, the Administrative Agent relating to any Letter of Credit under the EDC LC
Facility, the terms and conditions of this Agreement shall control. For greater
certainty, all Letters of Credit issued by the Administrative Agent pursuant to
the EDC LC Facility shall not be subject to the terms of Section 2.6 but instead
shall be subject to the terms of this Section 2.24.

 

  (b)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit under the EDC LC Facility (or the
amendment, renewal or extension of an outstanding Letter of Credit under the EDC
LC Facility), the Borrower Representative shall deliver by hand or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) to the Administrative Agent (prior to
11:00 a.m., Chicago time, at least three Business Days prior to the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit under the EDC LC Facility, or identifying the
Letter of Credit, under the EDC LC Facility, to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, whether such Letter of Credit is to be issued for the account
of a Canadian Loan Party or a U.S. Borrower, the currency in which such Letter
of Credit will be denominated (which may be in: (x) dollars in the



--------------------------------------------------------------------------------

  case of U.S. Letters of Credit and (y) dollars or Canadian Dollars in the case
of Canadian Letters of Credit), the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Administrative Agent, the
applicable Borrower also shall submit a letter of credit application on the
Administrative Agent’s standard form in connection with any request for a Letter
of Credit under the EDC LC Facility. A Letter of Credit under the EDC LC
Facility shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit under the EDC
LC Facility the Borrowers shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the EDC LC
Exposure shall not exceed $12,186,723, (ii) U.S. Availability shall not be less
than zero, (iii) Canadian Availability shall not be less than zero, and
(iv) Aggregate Availability shall not be less than zero.

 

  (c) Expiration Date. Each Letter of Credit issued under the EDC LC Facility
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided that any Letter of Credit issued under the EDC LC Facility with a
one year term may provide for the automatic renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).

 

  (d)

Participations. By the issuance of a Letter of Credit under the EDC LC Facility
(or an amendment to a Letter of Credit issued under the EDC LC Facility
increasing the amount thereof) and without any further action on the part of the
Administrative Agent or the applicable Lenders, the Administrative Agent hereby
grants to each of Royal Bank of Canada and JPMorgan Chase Bank, N.A. (as Lenders
under this Agreement (the “EDC LC Lenders”)), with respect to a Letter of Credit
issued under the EDC LC Facility, and each EDC LC Lender, hereby acquires from
the Administrative Agent, a participation in each such Letter of Credit equal to
such Lender’s pro rata share of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each EDC LC Lender hereby absolutely and unconditionally agrees to pay in
dollars or Canadian Dollars, as applicable, to the Administrative Agent, for the
account of the Administrative Agent, such EDC LC Lender’s pro rata share of each
LC Disbursement, made by the Administrative Agent under the EDC LC Facility and
not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to such Borrowers for any reason. Each EDC LC Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit issued under the EDC LC Facility is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit issued
under the EDC LC Facility or the occurrence and continuance of a Default or
reduction or termination of the Revolving Commitments, U.S. Commitments or
Canadian Commitments, and



--------------------------------------------------------------------------------

  that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each EDC LC Lender hereby agrees that its
respective commitment under the EDC LC Facility and its corresponding pro rata
share (with respect thereto), is as reflected in the EDC LC Facility Commitment
Schedule attached to this Agreement.

 

  (e) Reimbursement. If the Administrative Agent shall make any LC Disbursement
in respect of a Letter of Credit issued under the EDC LC Facility, the
applicable Borrower shall reimburse such LC Disbursement by paying to (i) the
Administrative Agent in the same currency as the applicable LC Disbursement, an
amount equal to such LC Disbursement not later than noon, Chicago time, on the
date that such LC Disbursement is made, if the Borrower Representative shall
have received notice of such LC Disbursement prior to 10:00 a.m., Chicago time,
on such date, or, if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than noon,
Chicago time, on (x) the Business Day that the Borrower Representative receives
such notice, if such notice is received prior to 10:00 a.m., Chicago time, on
the day of receipt, or (y) the Business Day immediately following the day that
the Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each EDC LC Lender of
the applicable LC Disbursement with respect to such Letters of Credit, the
payment then due from the applicable Borrower in respect thereof and such
Lender’s pro rata share thereof. Promptly following receipt of such notice with
respect to any Letter of Credit issued under the EDC LC Facility, each EDC LC
Lender shall pay to the Administrative Agent its pro rata share of the payment
then due from the applicable Borrower, in the same manner as provided in
Section 2.7 with respect to Loans made by such EDC LC Lender (and Section 2.7
shall apply, mutatis mutandis, to the payment obligations of the applicable EDC
LC Lenders). Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph or any payment by Export
Development Canada pursuant to the EDC Guarantee, the Administrative Agent shall
distribute such payment to the extent that EDC LC Lenders have made payments
pursuant to this paragraph to reimburse the Administrative Agent, then to such
Lenders as their interests may appear. Any payment made by an EDC LC Lender
pursuant to this paragraph to reimburse the Administrative Agent for any LC
Disbursement shall not relieve the Borrowers of their obligation to reimburse
such LC Disbursement. Provided that the terms thereof so permit, the
Administrative Agent shall request payment and performance by Export Development
Canada under the EDC Guarantee in connection with any LC Disbursements made or
required under the EDC LC Facility; provided, further, that the Administrative
Agent shall not be required, by the Loan Parties, to expend any fees, costs or
time if Export Development Canada does not perform its obligations under the EDC
Guarantee after such request.

 

  (f) Obligations Absolute. The joint and several obligations of the Borrowers
to reimburse LC Disbursements relating to Letters of Credit issued under the EDC



--------------------------------------------------------------------------------

  LC Facility as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit issued under the EDC LC Facility or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit issued under the EDC LC Facility proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Administrative Agent under a Letter of Credit
issued under the EDC LC Facility against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the Canadian
Administrative Agent, the Revolving Lenders (including the EDC LC Lenders) nor
any Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with (i) the issuance or transfer
of any Letter of Credit issued under the EDC LC Facility or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), (ii) any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit issued under the EDC LC
Facility (including any document required to make a drawing thereunder),
(iii) any error in interpretation of technical terms or any consequence arising
from causes beyond the control of the Administrative Agent, or (iv) any failure
to make a request or demand under the EDC Guarantee or any failure by any party
under the EDC Guarantee to perform its obligations thereunder; provided that the
foregoing shall not be construed to excuse the Administrative Agent from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by Administrative Agent’s gross negligence or wilful misconduct
(as finally determined by a court of competent jurisdiction) when determining
whether drafts and other documents presented under a Letter of Credit issued
under the EDC LC Facility comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Administrative Agent (as finally determined by a court of
competent jurisdiction), the Administrative Agent shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit issued under the EDC LC Facility, the
Administrative Agent may, in its sole discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.



--------------------------------------------------------------------------------

  (g) Disbursement Procedures. The Administrative Agent shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued under the EDC LC Facility.
The Administrative Agent shall promptly notify the applicable Borrower by
telephone (confirmed by facsimile or electronic mail) of such demand for payment
and whether the Administrative Agent has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the
Administrative Agent and the applicable EDC LC Lenders with respect to any such
LC Disbursement.

 

  (h) Interim Interest. If the Administrative Agent shall make any LC
Disbursement, in respect of a Letter of Credit issued under the EDC LC Facility,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the earlier of (i) the date that the Borrowers reimburse such
LC Disbursement, or (ii) the date that Export Development Canada reimburses (in
full) the Administrative Agent under the EDC Guarantee in respect of such LC
Disbursement, in either case at the rate per annum then applicable to: (i) CBFR
Revolving Loans in the case of LC Disbursements made in dollars; and
(ii) Canadian Prime Rate Revolving Loans in the case of LC Disbursements made in
Canadian Dollars; provided that, if the applicable Borrowers fail to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(f) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Administrative Agent, except that interest accrued on
and after the date of payment by any EDC LC Lender pursuant to paragraph (e) of
this Section to reimburse the Administrative Agent shall be for the account of
such EDC LC Lender to the extent of such payment.

 

  (i)

Cash Collateralization. If the Revolving Commitments are terminated (and subject
to the priorities set forth in Section 2.18(b)), the Borrowers shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the EDC LC Lenders (the “EDC LC Collateral
Account”), an amount in cash in dollars equal to 105% of the EDC LC Exposure as
of such date plus accrued and unpaid interest thereon. Such deposits shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations in the case of deposits in the EDC LC Collateral
Account. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such accounts; and (x) the
Borrowers hereby grant the Administrative Agent (for the benefit of the Lender
Parties) a security interest in the EDC LC Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Administrative Agent for the LC Disbursements in respect of Letters of Credit



--------------------------------------------------------------------------------

  issued under the EDC LC Facility for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the EDC LC Exposure at such time.

 

  (j) Defaulting EDC LC Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any EDC LC Lender becomes a Defaulting Lender, then the
provisions of Section 2.20 of this Agreement shall apply, mutatis mutandis, to
such EDC Lenders, the Borrowers and the EDC LC Facility as a whole (including
all fees and obligations thereunder).”.

 

2.26 As of the Amendment Effective Date, Section 7(n) of the Credit Agreement is
hereby deleted in its entirety and the following substituted therefor:

“the EDC Guarantee shall fail to remain in full force or effect (including the
termination thereof) or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the EDC Guarantee, or Export Development
Canada or a Loan Party shall deny that it has any further liability under the
EDC Guarantee, or shall give notice to such effect;”.

 

2.27 As of the Amendment Effective Date, Section 9.3(b) of the Credit Agreement
is hereby amended by inserting “or the Administrative Agent” immediately after
the reference to “Issuing Bank” in the thirteenth line thereof.

 

2.28 As of the Amendment Effective Date, the EDC LC Facility Commitment Schedule
attached to this Amending Agreement as Annex “A” shall be deemed to be, and
inserted as, a Schedule to the Credit Agreement.

ARTICLE III – CONDITIONS TO EFFECTIVENESS

 

3.1 This Amendment Agreement shall become effective upon satisfaction of the
following conditions precedent (the date of satisfaction of all such conditions
being referred to herein as the “Amendment Effective Date”):

 

  (a) the Borrowers, each other Loan Party and the Required Lenders delivering
to the Agent five originally executed copies of this Amendment Agreement; and

 

  (b) delivery to the Administrative Agent of a revised fully executed EDC
Guarantee satisfactory to the Administrative Agent, acting in its sole
discretion.

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

 

4.1 The Borrower and each other Loan Party warrants and represents to the Agent
and the Secured Parties that the following statements are true, correct and
complete:

 

  (a) Authorization, Validity, and Enforceability of this Amendment Agreement.
Each Loan Party has the corporate power and authority to execute and deliver
this Amendment Agreement and to perform the Credit Agreement. Each Loan Party
has taken all necessary corporate action (including, without limitation,



--------------------------------------------------------------------------------

  obtaining approval of its shareholders if necessary) to authorize its
execution and delivery of this Amendment Agreement and the performance of the
Credit Agreement. This Amendment Agreement has been duly executed and delivered
by each Loan Party and this Amendment Agreement and the Credit Agreement
constitute the legal, valid and binding obligations of each Loan Party,
enforceable against each of them in accordance with their respective terms
without defence, compensation, setoff or counterclaim. Each Loan Party’s
execution and delivery of this Amendment Agreement and the performance by each
Loan Party of the Credit Agreement do not and will not conflict with, or
constitute a violation or breach of, or constitute a default under, or result in
the creation or imposition of any Lien upon the property of any Loan Party by
reason of the terms of (a) any contract, mortgage, hypothec, Lien, lease,
agreement, indenture, or instrument to which any Loan Party is a party or which
is binding on any of them, (b) any requirement of law applicable to any Loan
Party, or (c) the certificate or articles of incorporation or amalgamation or
association or bylaws or memorandum of association or articles of association of
any Loan Party.

 

  (b) Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
governmental authority or other person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against any Loan
Party of this Amendment Agreement or the Credit Agreement except for such as
have been obtained or made and filings required in order to perfect and render
enforceable the Agent’s Liens.

 

  (c) Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in the Credit Agreement and the other
Loan Documents are and will be true, correct and complete in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

 

  (d) Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment
Agreement that would constitute a Default or an Event of Default.

 

  (e) Security. All security delivered to or for the benefit of the Agent on
behalf of the Secured Parties pursuant to the Credit Agreement and the other
Loan Documents remain in full force and effect and secure all obligations of the
Borrower and the other Loan Parties purported to being secured thereby,
including, under the Credit Agreement and the other Loan Documents.

ARTICLE V – MISCELLANEOUS

 

5.1

Each Borrower (i) reaffirms its Obligations under the Credit Agreement and the
other Loan Documents to which it is a party, and (ii) agrees that the Credit
Agreement and the



--------------------------------------------------------------------------------

  other Loan Documents to which it is a party remain in full force and effect,
except as amended hereby, and are hereby ratified and confirmed. The other Loan
Parties (i) consent to and approve the execution and delivery of this Amendment
Agreement by the parties hereto, (ii) agree that this Amendment Agreement does
not and shall not limit or diminish in any manner the obligations of the Loan
Parties under their guarantees (collectively, the “Guarantees”) and that such
obligations would not be limited or diminished in any manner even if such Loan
Parties had not executed this Amendment Agreement, (iii) agree that this
Amendment Agreement shall not be construed as requiring the consent of such Loan
Parties in any other circumstance, (iv) reaffirm each of their obligations under
the Guarantees and the other Loan Documents to which they are a party, and
(v) agree that the Guarantees and the other Loan Documents to which they are a
party remain in full force and effect and are hereby ratified and confirmed.

 

5.2 Nothing contained in this Amendment Agreement or any other communication
between the Agent and/or the Secured Parties and the Borrowers (or any other
Loan Party) shall be a waiver of any other present or future violation, Default
or Event of Default under the Credit Agreement or any other Loan Document
(collectively, “Violations”). Similarly, nothing contained in this Amendment
Agreement shall directly or indirectly in any way whatsoever either: (i) impair,
prejudice or otherwise adversely affect the Agent’s or the Secured Parties’
right at any time to exercise any right, privilege or remedy in connection with
the Credit Agreement or any other Loan Document with respect to any Violations
(including, without limiting the generality of the foregoing, in respect of the
non-conformity to any representation, warranty or covenant contained in any Loan
Document), (ii) except as specifically provided in Article II hereof, amend or
alter any provision of the Credit Agreement or any other Loan Document or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any other Loan Party under
the Loan Documents or any right, privilege or remedy of the Agent or the Secured
Parties under the Credit Agreement or any other Loan Document or any other
contract or instrument with respect to Violations. Nothing in this Amendment
Agreement shall be construed to be a consent by the Agent or the other Secured
Parties to any Violations.

 

5.3 Save as expressly set forth in this Amendment Agreement, all other terms and
conditions of the Credit Agreement remain in full force and effect. All other
Loan Documents remain in full force and effect.

 

5.4 This Amendment Agreement shall be interpreted and the rights and liabilities
of the parties hereto shall be determined in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.

 

5.5 This Amendment Agreement may be executed in original, facsimile and/or other
electronic means counterparts and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

[the following pages are the signature pages]



--------------------------------------------------------------------------------

The parties have executed this Amendment Agreement as of the date first above
written.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Randy Abrams   Name: Randy Abrams   Title: Authorized Officer

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Canadian Administrative Agent

By:   /s/ Auggie Marchetti   Name: Auggie Marchetti   Title: SVP and Region
Manager

[signatures continued on next page]

- Signature Page to First Amendment to Credit Agreement -



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as a Canadian Lender

By:   /s/ Auggie Marchetti   Name: Auggie Marchetti   Title: SVP and Region
Manager

 

ROYAL BANK OF CANADA,

as a Canadian Lender

By:   /s/ Michael Wang   Name: Michael Wang   Title: Vice President

 

FIFTH THIRD BANK,

as a Canadian Lender

By:   /s/ Charles J. Miller   Name: Charles J. Miller   Title: Vice President

 

EXPORT DEVELOPMENT CANADA,

as a Canadian Lender

By:   /s/ Christopher Wilson   Name: Christopher Wilson   Title: Asset Manager
By:   /s/ Trevor Mulligan   Name: Trevor Mulligan   Title: Asset Manager

[signatures continued on next page]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a U.S. Lender

By:   /s/ Randy Abrams   Name: Randy Abrams   Title: Authorized Officer

 

ROYAL BANK OF CANADA,

as a U.S. Lender

By:   /s/ Michael Wang   Name: Michael Wang   Title: Vice President

 

FIFTH THIRD BANK,

as a U.S. Lender

By:   /s/ William J. Krummen   Name: William J. Krummen   Title: Vice President

 

EXPORT DEVELOPMENT OF CANADA,

as a U.S. Lender

By:   /s/ Christopher Wilson   Name: Christopher Wilson   Title: Asset Manager
By:   /s/ Trevor Mulligan   Name: Trevor Mulligan   Title: Asset Manager

[signatures continued on next page]



--------------------------------------------------------------------------------

 

VITRAN CORPORATION INC.,

as a Canadian Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

VITRAN EXPRESS CANADA INC.,

as a Canadian Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

VITRAN CORPORATION,

as a U.S. Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

VITRAN EXPRESS, INC.,

as a U.S. Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

[signatures continued on next page]



--------------------------------------------------------------------------------

 

LAS VEGAS/L.A. EXPRESS, INC.,

as U.S. Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

VITRAN LOGISTICS CORP.,

as a U.S. Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

VITRAN LOGISTICS, INC.,

as a U.S. Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

SHORTHAUL TRANSPORT CORPORATION,

as a U.S. Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

MIDWEST SUPPLY CHAIN, INC.,

as a U.S. Borrower and as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

CAN-AM LOGISTICS INC.,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer



--------------------------------------------------------------------------------

 

VITRAN LOGISTICS LIMITED,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

EXPEDITEUR T.W. LTEE,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

1098304 ONTARIO INC.,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

DONEY HOLDINGS INC.,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

ROUT-WAY EXPRESS LINES LTD./LES SERVICES ROUTIERS EXPRESS ROUT LTEE,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

- Signature Page to First Amendment to Credit Agreement -



--------------------------------------------------------------------------------

 

1277050 ALBERTA INC.,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

SOUTHERN EXPRESS LINES OF ONTARIO LIMITED,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

VITRAN ENVIRONMENTAL SYSTEMS INC.,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

0772703 B.C. LTD.,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

 

1833660 ONTARIO INC.,

as a Guarantor

By:   /s/ Richard E. Gaetz   Name: Richard E. Gaetz   Title: Authorized Officer

- Signature Page to First Amendment to Credit Agreement -



--------------------------------------------------------------------------------

ANNEX “A” TO THE AMENDMENT AGREEMENT

EDC LC FACILITY COMMITMENT SCHEDULE

 

Lender

   Commitment      Pro Rata Share  

JPMorgan Chase Bank, N.A.

   $ 8,186,723         67.17740 % 

Royal Bank of Canada

   $ 4,000,000         32.82260 %    

 

 

    

 

 

 

Total

   $ 12,186,723         100.00 %    

 

 

    

 

 

 